Exhibit 10.2


Restricted Stock Award No. __






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Employees)


Name of Participant:                            
Grant Date:                                
Number of Shares Subject to Award:                    




THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”) is made effective as of the ____ day of ________________ (the
“Grant Date”) between Atlantic Capital Bancshares, Inc., a Georgia corporation
(the “Company”), and _______________________, an Employee of the Company or an
Affiliate (the “Participant”).
R E C I T A L S:
In furtherance of the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Restricted Stock Award.
(a)    The number of shares of the Company’s common stock (the “Common Stock”)
subject to the Restricted Stock Award (the “Award”) granted under this Agreement
shall be ______ shares (the “Shares”). Any portion of the Shares subject to the
Award which have not vested (due to continued service requirements, performance
objectives or other conditions) shall be referred to as “Unvested Shares.” Any
portion of the Shares subject to the Award which were granted without being
subject to continued service, performance objectives or other conditions, and/or
shares as to which such conditions have been met or cancelled, shall be referred
to as “Vested Shares.”


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018

--------------------------------------------------------------------------------




(b)    Subject to the terms of this Agreement and the Plan, the Company hereby
grants the Participant, as a matter of separate inducement and agreement in
connection with his or her employment with or service to the Company, and not in
lieu of any salary or other compensation for his or her services, this Award for
that number of Shares as is set forth in this Section 2. The Participant
expressly acknowledges that the terms of Schedules A and B shall be incorporated
herein by reference and shall constitute part of this Agreement.
3.    Share Certificates; Dividends and Voting Rights. Subject to the conditions
of this Section 3, a certificate or certificates representing the Shares subject
to the Award shall be issued in the name of the Participant promptly after the
Grant Date. The Participant shall not be deemed to be the holder of any of the
Shares subject to the Award and shall not have any rights of a shareholder
unless and until certificates for such Shares have been issued to him or her.
The Administrator shall require, as a condition to the grant of the Award and
the issuance of the Shares, that (a) the Participant deliver the certificate(s)
representing all of the Unvested Shares to the Administrator or its designee to
be held in escrow until the Award vests and is no longer subject to a
substantial risk of forfeiture (in which case the Shares shall be promptly
released to the Participant) or is forfeited (in which case the Shares shall be
returned to the Company); and/or (b) the Participant deliver to the Company a
stock power, endorsed in blank (or similar instrument), relating to the Unvested
Shares and in addition to both (a) and (b), the Participant has executed such
other agreements required under Section 10(a). Upon the issuance and delivery of
a certificate for the Shares, the Participant shall have such rights and
incidents of ownership of the Shares acquired pursuant to the Award, including
voting rights, as are permitted by the Plan, this Agreement, any other
agreements and any Applicable Law; provided, however, that, (a) except as
otherwise provided in Section 5(b) herein, any Unvested Shares subject to the
Award (and any related voting rights, dividend rights or other rights as a
shareholder) shall be forfeited in the event that the employment or service of
the Participant terminates (for any reason) prior to the time such Unvested
Shares vest, and in the event of such termination or forfeiture, the Participant
shall have no rights with respect to the Award or the Unvested Shares; (b) all
of the Shares subject to the Award shall be subject to any restrictions
applicable under the Plan (including but not limited to the provisions of
Section 18 therein), this Agreement and any other applicable agreements; and (c)
if any cash or non-cash dividends are declared and paid by the Company with
respect to any Shares subject to the Award (to the extent that the Award is not
then vested), the Participant shall have dividend rights with respect to such
Shares, but such dividend rights shall be subject to the same vesting schedule,
forfeiture terms and other restrictions as are applicable to the underlying
Shares.
4.    Vesting of Award.
(a)    Subject to the terms of the Plan and this Agreement, including but not
limited to Section 5 and Section 12 herein, the Award shall vest and be earned,
and the Shares subject to the Award shall vest and be earned, upon such date or
dates, and subject to such conditions, as are described on Schedule A, which is
attached hereto and expressly made a part of this Agreement. Without limiting
the effect of the foregoing, the Shares subject to the Award may vest in
installments over a period of time, if so provided in Schedule A. The
Participant expressly acknowledges that the Award shall vest only upon such
terms and conditions as are provided in this Agreement (including but not
limited to Schedule A) and otherwise in accordance with the terms of the Plan.


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


2

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, the Protective Covenants
contained in the Agreement between the Participant and the Company dated
______________, 20___ (the “Employment Agreement”), a copy of which is attached
hereto as Schedule B and incorporated herein by reference, shall remain in full
force and effect according to their terms regardless of whether the
Participant’s rights under this Agreement have vested or not or have been
forfeited or not.
(b)    The Administrator has sole authority to determine whether and to what
degree the Award has vested and been earned and is payable and to interpret the
terms and conditions of this Agreement and the Plan.
5.    Effect of Termination of Employment or Service.
(a)    Except as otherwise provided in this Section 5 or in Section 12 herein,
if the employment or service of the Participant is terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary
or with or without Cause) (such date of termination of employment or service
being referred to as the “Termination Date”) and all or any part of the Award
has not vested or been earned pursuant to the terms of the Plan and this
Agreement, then the Award, to the extent not vested or earned as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested (that is, the Unvested Shares). The Participant expressly
acknowledges and agrees that the termination of his or her employment or service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Award and the Shares to the extent that the Award has not
been earned and vested as of his or her Termination Date.
(b)    Notwithstanding the provisions of Section 5(a), and subject to the terms
of Section 3(c) of the Plan, the Award shall become 100% earned and vested upon
the termination of the Participant’s employment or service if and only if the
Participant’s termination is due to:
(i)    death;
(ii)    Disability; or
(iii)    Good Reason (as defined in the Participant’s Employment Agreement or if
there is no Employment Agreement defining Good Reason, as defined in Section
5(c) of this Agreement).
(c)    For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


3

--------------------------------------------------------------------------------




(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.
The Administrator shall have the sole discretion to determine the basis for the
Participant’s termination of employment or service, including whether such
termination is due to Disability, Good Reason or Cause.
6.    No Right of Continued Employment or Service; Forfeiture of Award; No
Rights to Future Awards. Neither the Plan, this Agreement, the grant of the
Award nor any other action related to the Plan shall confer upon the Participant
any right to continue in the employ or service of the Company or an Affiliate or
to interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise provided in the Plan or this Agreement or as may be determined by the
Administrator, all rights of the Participant with respect to the unvested
portion of the Award shall terminate upon termination of the Participant’s
employment or service with the Company or an Affiliate. The Participant
acknowledges and agrees that the Company has no obligation to advise the
Participant of the expiration of the Award. The grant of the Award does not
create any obligation to grant further awards.
7.    Nontransferability of Award. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession, and the Participant or other recipient
of the Award shall not sell, transfer, assign, pledge or otherwise encumber the
Shares subject to the Award until the Restriction Period has expired and all
conditions to vesting have been met. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Company, including but not limited to any restrictive covenants contained in
such agreements, which shall remain in full force and effect and enforceable in
accordance with their terms. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


4

--------------------------------------------------------------------------------




9.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement and agrees to be bound by their terms and conditions.
(b)    Tax Consequences. The Participant acknowledges that he or she is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with the Award (including but not limited to any taxes
arising under Code Section 409A), and the Company shall not have any obligation
to indemnify or otherwise hold the Participant harmless from any or all such
taxes. The Participant further acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Award
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
10.    Restrictions on Award and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of the
Shares subject to the Award, or the grant of any benefit pursuant to the terms
of the Plan, the Company may require the Participant or other person to become a
party to this Agreement, any shareholders’ agreement, other agreement(s)
restricting the transfer, purchase or repurchase of shares of Common Stock of
the Company, voting agreement and/or employment agreements, consulting
agreements, non-competition agreements, confidentiality agreements,
non-solicitation agreements or other agreements imposing such restrictions as
may be required by the Company. In addition, without in any way limiting the
effect of the foregoing, the Participant or other holder of the Shares shall be
permitted to transfer such Shares only if such transfer is in accordance with
the terms of the Plan, this Agreement, any shareholders’ agreement and any other
applicable agreements. The acquisition of the Shares by the Participant or any
other holder of the Shares shall be subject to, and conditioned upon, the
agreement of the Participant or other holder of such Shares to the restrictions
described in the Plan, this Agreement, any shareholders’ agreement and any other
applicable agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Award, the Shares and any other benefits underlying the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such securities. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, make any other distribution of benefits or
take any other action,


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


5

--------------------------------------------------------------------------------




unless such delivery, distribution or action is in compliance with Applicable
Law (including but not limited to the requirements of the Securities Act). The
Company is under no obligation to register the Shares with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or similar organization, and the Company shall have no liability for
any inability or failure to do so. The Company may cause a restrictive legend or
legends to be placed on any certificate for Shares issued pursuant to the Award
in such form as may be prescribed from time to time by Applicable Law or as may
be advised by legal counsel.
11.    Certain Changes in Status. The Participant acknowledges that the
Administrator has the sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Award
(including but not limited to modifying the vesting and/or earning of the Award)
of any changes in the Participant’s status (other than termination) as an
Employee, including but not limited to a change from full-time to part-time, or
vice versa, or other similar changes in the nature or scope of the Participant’s
employment or service.
12.    Effect of Change of Control.
(a)    Notwithstanding any other provision in the Plan to the contrary (and
unless otherwise required pursuant to Code Section 409A), the following
provisions shall apply in the event of a Change of Control:
(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Award (or in which the Company
is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Award outstanding immediately prior
to the Change of Control event, any restrictions, including but not limited to
the Restriction Period, Performance Period and/or performance criteria
applicable to the Award shall be deemed to have been met, and the Award shall
become fully vested, earned and payable to the fullest extent of the original
grant of the Award (or, if the Award is performance-based and the earning of
which is based on attaining a target level of performance, the Award shall be
deemed earned at target).
(ii)    Further, in the event that the Award is substituted, assumed or
continued as provided in Section 12(a) herein, the Award shall nonetheless
become vested in full and any restrictions, including but not limited to the
Restriction Period, Performance Period and/or performance criteria applicable to
the Award shall be deemed to have been met, and the Award shall become fully
vested, earned and payable to the fullest extent of the original award (or, if
the Award is performance-based and the earning of which is based on attaining a
target level of performance, the Award shall be deemed earned at target), if the
employment or service of the Participant is terminated within six months before
(in which case vesting shall not occur until the effective date of the Change of
Control) or one year (or such other period after a Change of Control as may be
stated in a Participant’s employment, change of control, consulting or other
similar agreement, if applicable) after the effective date of a Change of
Control if such termination of employment or service (i) is by the Company not
for Cause or (ii) is by the Participant for Good Reason. For


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


6

--------------------------------------------------------------------------------




clarification, for the purposes of this Section 12, the “Company” shall include
any successor to the Company.
(iii)    Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to
the Participant upon a Change of Control as defined in the Plan.
(b)    For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


7

--------------------------------------------------------------------------------




Notwithstanding the preceding provisions of Section 12(b), in the event that the
Award is deemed to be deferred compensation subject to (and not exempt from) the
provisions of Code Section 409A, then distributions related to the Award to be
made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
13.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have exclusive jurisdiction over any such dispute. The Company and
the Participant consent to the personal jurisdiction and waive any objection to
jurisdiction or venue in any such court.
14.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Award shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Award. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws). The Administrator
also shall have unilateral authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
15.    Withholding. The Participant acknowledges that the Company shall require
the Participant or other person to pay to the Company in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the Participant,
and the Participant agrees, as a condition to the grant of the Award and
delivery of the Shares or any other benefit, to satisfy such obligations.
Notwithstanding the foregoing, the Administrator may in its discretion establish
procedures to permit the Participant to satisfy such obligation in whole or in
part, and any local, state, federal, foreign or other income tax obligations
relating to the Award, by electing (the “election”) to deliver to the Company
shares of Common Stock held by the Participant (which are fully vested and not
subject to any pledge or other security interest) and/or have the Company
withhold shares of Common Stock from the Shares to which the Participant is
otherwise entitled. The number of shares to be


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


8

--------------------------------------------------------------------------------




withheld shall have a Fair Market Value as of the date that the amount of tax to
be withheld is determined as nearly equal as possible to, but not exceeding
(unless otherwise permitted by the Administrator in a manner in accordance with
Applicable Law and applicable accounting principles), the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.
16.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.
17.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
18.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
20.    Forfeiture of Award.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Award shall immediately be
terminated (to the extent not otherwise already terminated) and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


9

--------------------------------------------------------------------------------




(b)    For the purposes herein, a “Prohibited Activity” shall mean the
Participant's violation of any of the Protective Covenants (as defined in the
Participant’s Employment Agreement) set forth in Section ___ of the Employment
Agreement.
(c)    Notwithstanding the provisions of Section 20(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 20(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 19 herein).
21.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant. In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
22.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
[Signature Page Follows]




RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant effective as of the day and year first above written.


ATLANTIC CAPITAL BANCSHARES, INC.
By:                                                                    
Printed Name:                                                     
Title:                                                                  
Attest:
                                                                             
Secretary
[Corporate Seal]
PARTICIPANT
By:                                                             
Printed Name:                                            











RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018

--------------------------------------------------------------------------------






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement
(Employees)

SCHEDULE A
Grant Date:
Number of Shares Subject to Award: ______ shares


Restriction Period: The Shares subject to the Award shall vest and be earned in
installments, as provided below, subject to the continued employment or service
of the Participant and such other terms and conditions as may be imposed by the
Plan and the Agreement:




Date of Vesting
Percentage of Shares Vested
 
 
 
 
 
 
 
 
 
 










ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement
(Employees)

SCHEDULE B

Employment Agreement
[Attached]


RSA Agreement (Employees – with Employment Agreement)
Rev. April 2018